Detailed Action
Summary
1. This office action is in response to the amendment filed on amendment filed on August 23, 2021. 
2. Claims 1-9 are canceled in the previous office action.
3. Applicant has amended claims 10 and 18. Claim 10 is amended herein to incorporate the allowable subject matter of claim 11.
4. Claim and specification objection have been withdrawn.
5. Claims 10 and 12-19 are pending and has been examined. 
Drawings
6. The drawings submitted on 03/05/2020 are acceptable.
Response to Amendment
7. Applicant’s arguments, filed 08/23/2021 with respect to the amended claim 10 have been fully considered and are persuasive (see the allowable subject matter). The claim rejection under U.S.C 103 has been withdrawn.
EXAMINER’S AMENDMENT 
8. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Werner H. Stemer on 08/30/2021. Claims 12-19 are amended as follows:

Claim 12. The converter arrangement according to claim [[11]] 10, wherein said second capacitance is between 0.1 and ten times said first capacitance.  
Claim 13. The converter arrangement according to claim [[11]] 10, wherein said second capacitance is between 0.5 and 1.5 times said first capacitance.  
Claim 14. The converter arrangement according to claim [[11]] 10, wherein a resistance of said second series circuit is such that: 
    PNG
    media_image1.png
    30
    245
    media_image1.png
    Greyscale
 where R denotes the resistance of said second series circuit, C1 denotes said first capacitance, and fs denotes the supply frequency.  
Claim 15. The converter arrangement according to claim [[11]] 10, wherein an inductance of said winding of said second series circuit is between 0.1 and 0.5 times an inductor inductance of said inductor of said first series circuit.  
Claim 16. The converter arrangement according to claim [[11]] 10, wherein a coupling inductance M between said winding of said second series circuit and said inductor of said first series circuit is between 0.1 and 0.7 times the inductance of said winding.  
Claim 17. The converter arrangement according to claim [[11]] 10, wherein a number of turns of said winding of said second series circuit is between 5 and 50.  

Allowable subject matter
8. Claims 10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 10, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein: said absorption circuit is formed by a first series circuit having an inductor and a capacitance being a first capacitance; said inductor, said first capacitance, and said intermediate circuit capacitor form said parallel resonant circuit, a second series circuit is electrically connected in parallel with said intermediate circuit capacitor and said first series circuit, and wherein said second series circuit forms said damping absorption circuit and includes a winding, a resistor, and a capacitance being a second capacitance; a winding of said second series circuit is magnetically coupled to said inductor of said first series circuit; and said voltage dropped across said inductor at the parallel resonant frequency is transformed by said winding to said second series circuit."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 12-19, claims 12-19 depend from claim 10, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Examiner, Art Unit 2839